Stephens, J.
1. The facts in this case being substantially the same as those reported in the ease of Adams v. McClendon, 30 Ga. App. 559 (118 S. E. 497), the trial court erred in passing adversely upon the defendant’s motion to stay the suit pending the defendant’s bankruptcy proceedings and until the question of the defendant’s discharge should be finally determined, where such refusal was based upon the ground that “a bankrupt having had his first petition in bankruptcy dismissed for want of prosecution, he could not maintain a second petition in bankruptcy, against the creditors scheduled in first petition, and also scheduled in second.” What is actually decided here and in Adams v. McClendon, supra, is not in conflict with McLeod v. Mills, 29 Ga. App. 87 (91 S. E. 239).
2. The judge of the superior court therefore erred in overruling the defendant’s certiorari.

Judgment reversed.


Jenkins, P. J., and Bell, J., concur.